


Exhibit 10.26






AMENDMENT NO. 10 TO
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
Amendment No. 10 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of November 27, 2015 (this “Amendment”), by and between Bank of
America, N.A. (“Purchaser”) and Stonegate Mortgage Corporation (“Seller”).
RECITALS
Purchaser and Seller are parties to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of June 24, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Purchase and
Sale Agreement”; and as further amended by this Amendment, the “Purchase and
Sale Agreement”).
Purchaser and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Purchase and Sale Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Purchase and Sale
Agreement.
Accordingly, Purchaser and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Purchase and
Sale Agreement is hereby amended as follows:


Section 1.Covenants of Seller. Section 10(j) of the Existing Purchase and Sale
Agreement is hereby amended by deleting clauses (iii) and (v) in their entirety
and replacing them with the following:


(iii)    Seller shall, at all times, maintain (a) unrestricted and unencumbered
cash and Cash Equivalents in an amount not less than $20,000,000 and (b)
Liquidity in an amount not less than the sum of the (i) the product of (x) Total
Marginable Assets minus mortgage loans held for sale that are financed under
this Agreement, the Merchants Bank Agreement, and that certain Master Loan
Purchase and Servicing Agreement dated September 11, 2015 between Seller and
Guaranty Bank (the “Guaranty Bank Agreement”) and (y) 3% plus (ii) the product
of (x) mortgage loans held for sale under this Agreement, the Merchants Bank
Agreement, and the Guaranty Bank Agreement and (y) 1%; provided that in the
event Seller reports a profitability loss of no more than (x) $15,000,000 for
the calendar months ending November 30, 2015 and December 31, 2015 and (y)
$10,000,000 for any given calendar month thereafter, the 3% calculation in
clause (b)(i) above shall be increased to 4.5% at the end of such calendar
month.


Notwithstanding the foregoing, to the extent the Seller becomes subject to a
margin call under the terms of the Merchants Bank Agreement or the Guaranty Bank
Agreement, mortgage loans financed under such agreement will not be deducted
from Total Marginable Assets;


(v)    Seller shall not show a pre-tax net loss greater than (i) for the
calendar months ending November 30, 2015 and December 31, 2015, $15,000,000 and
(ii) for any given calendar month thereafter, $10,000,000; in each case on a
rolling six (6) month




--------------------------------------------------------------------------------




basis, as determined in accordance with GAAP before non-cash fair value changes
related to mortgage servicing rights.


Section 2.Condition Precedent. This Amendment shall become effective as of the
date hereof upon Purchaser’s receipt of this Amendment, executed and delivered
by a duly authorized officer of Purchaser and Seller.
Section 3.Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.
Section 4.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Purchase and Sale Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.
Section 5.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
Section 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
Section 7.GOVERNING LAW. THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[SIGNATURE PAGE FOLLOWS]
Signature Page to Amendment No. 10 to Mortgage Loan Participation Purchase and
Sale Agreement
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
Bank of America, N.A., as Purchaser
By: _/s/ Adam Robitshek____________________
Name: Adam Robitshek
Title: Vice President






--------------------------------------------------------------------------------




STONEGATE MORTGAGE CORPORATION, as Seller
By: _/s/ John Macke________________________
Name: John Macke
Title: Executive Vice President




